

115 S2088 IS: Gold Star Family Support and Installation Access Act of 2017
U.S. Senate
2017-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2088IN THE SENATE OF THE UNITED STATESNovember 7, 2017Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to provide for the issuance of the Gold Star Installation
			 Access Card to the surviving spouse, dependent children, and other next of
			 kin of a member of the Armed Forces who dies while serving on certain
			 active or reserve duty, to ensure that a remarried surviving spouse with
			 dependent children of the deceased member remains eligible for
			 installation benefits to which the surviving spouse was previously
			 eligible, and for other purposes.
	
 1.Short titleThis Act may be cited as the Gold Star Family Support and Installation Access Act of 2017. 2.FindingsCongress makes the following findings:
 (1)Since World War I, the gold star symbol has been used by American families to honor members of the Armed Forces who have given their lives in service to the Nation.
 (2)Surviving families of deceased members of the Armed Forces confront many challenges, often made worse by policies that fail to compassionately honor the memory of their loved one’s service and sacrifice to the Nation.
 (3)There is an obligation to ensure that the Gold Star family connections to the military community remain an eternal bond providing strength and comfort to surviving family members and to those still serving.
 (4)Individual military services have recognized the need to provide installation access to Gold Star families to attend memorial events, visit gravesites, and access other benefits for which family members are eligible and entitled.
 (5)Surviving families of deceased members of the Armed Forces relocate to other parts of the country, often far away from the service installation where their loved one last served.
 (6)Current Department of Defense policy rescinds on-base benefits to surviving spouses of deceased service members who remarry, even when dependent children under the guardianship of the surviving spouse remain eligible for benefits, effectively rendering these benefits inaccessible by the children of the deceased member.
			3.Issuance of Gold Star Installation Access Cards
			(a)Issuance and conditions on use
 (1)In generalChapter 57 of title 10, United States Code, is amended by inserting after section 1126 the following new section:
					
						1126a.Gold Star Installation Access Card: issuance and protections
 (a)Issuance to Gold Star surviving spouse and dependent children of deceased member requiredThe Secretary concerned shall provide for the issuance of a standardized Gold Star Installation Access Card to the widow and dependent children of a deceased member of the armed forces described in section 1126(a) of this title to facilitate their ability to gain unescorted access to military installations for the purpose of attending memorial events, visiting gravesites, and obtaining the on-installation services and benefits to which they are entitled or eligible.
 (b)Issuance to other next of kin authorizedAt the discretion of the Secretary concerned, the Secretary concerned may provide the Gold Star Installation Access Card to the parents and other next of kin of a deceased member of the armed forces described in section 1126(a) of this title.
 (c)Service-Wide acceptance of access cardThe Secretaries concerned shall work together to ensure that a Gold Star Installation Access Card issued by one armed force is accepted for access to military installations under the jurisdiction of another armed force.
 (d)Protection of installation securityIn developing, issuing, and accepting the Gold Star Installation Access Card, the Secretary concerned may take such measures as the Secretary concerned considers necessary—
 (1)to prevent fraud in the procurement or use of the Gold Star Installation Access Card; (2)to limit installation access to those areas of the installation that provide the services and benefits for which the recipient of the Gold Star Installation Access Card is entitled or eligible; and
 (3)to ensure that the availability and use of the Gold Star Installation Access Card does not adversely affect military installation security.
 (e)TerminationThe Gold Star Installation Access Card for the widow and dependent children of a deceased member of the armed forces shall remain valid for the life of the widow or child, regardless of subsequent marital status of the widow, subject to periodic renewal as determined by the Secretary concerned to ensure military installation security..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 57 of title 10, United States Code, is amended by inserting after the item relating to section 1126 the following new item:
					1126a. Gold Star Installation Access Card: issuance and protections..
 (b)Applicability of current definitionsSection 1126(d) of title 10, United States Code is amended by striking the matter preceding paragraph (1) and inserting the following: In this section and section 1126a of this title:.
			4.Extension of commissary and exchange benefits for remarried spouses with dependent children
 (a)BenefitsSection 1062 of title 10, United States Code, is amended— (1)by striking The Secretary of Defense and inserting the following:
					
 (a)Certain unremarried former spousesThe Secretary of Defense; and (2)by adding at the end the following new subsection:
					
 (b)Certain remarried surviving spousesThe Secretary of Defense shall prescribe such regulations as may be necessary to provide that a surviving spouse of a deceased member of the armed forces, regardless of the marital status of the surviving spouse, who has guardianship of dependent children of the deceased member is entitled to use commissary stores and MWR retail facilities to the same extent and on the same basis as the unremarried surviving spouse of a member of the uniformed services..
 (b)Conforming amendmentsSection 1062 of title 10, United States Code, is further amended— (1)by striking commissary and exchange privileges and inserting use commissary stores and MWR retail facilities; and
 (2)by adding at the end the following new subsection:  (c)MWR retail facilitiesThe term MWR retail facilities has the meaning given that term in section 1063(e) of this title..
				(c)Clerical amendments
 (1)Section headingThe heading of section 1062 of title 10, United States Code, is amended to read as follows:  1062.Certain former spouses and surviving spouses. (2)Table of sectionsThe table of sections at the beginning of chapter 54 of title 10, United States Code, is amended by striking the item relating to section 1062 and inserting the following new item:
					1062. Certain former spouses and surviving spouses..